Citation Nr: 0031144	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for a left knee disability as a result of 
a VA examination conducted in August 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by VA.

2.  The weight of the medical evidence is that the veteran 
did not incur additional left knee disability as a result of 
an August 1996 VA examination.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a left knee disability as a result of 
a VA examination conducted in August 1996 have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
to the veteran is necessary in order to fulfill the VA's 
statutory duty to assist him in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant portions of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (2000).  The statute, 38 U.S.C.A. § 1151, has 
recently been amended to provide that a showing of negligence 
or fault is necessary for entitlement to compensation for 
claims filed on or after October 1, 1997.  However, for 
claims filed prior to October 1, 1997, as here, a claimant is 
not required to show fault or negligence in medical 
treatment.  See generally Brown v. Gardner, 513 U.S. 115 
(1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation is not payable for the continuance or natural 
progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (2000).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury resulting 
from training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(2) (2000).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  38 C.F.R. § 3.358(c)(3) (2000).

In this case, the veteran contends that he incurred 
additional left knee disability as a result of an August 1996 
VA examination conducted.  He testified during his June 2000 
VA Travel Board hearing that the examiner jerked his knee and 
that "it snapped" during the examination.  

The evidence shows that the veteran underwent VA neurological 
and orthopedic examinations in August 1996 for his service-
connected residuals of a left thigh wound.  The report of the 
neurological examination indicates that giveaway signs, with 
pain upon manipulation, were shown in the left upper and 
lower extremities, but range of motion was full in all 
extremities.  The Babinski sign showed a questionable upgoing 
toe on the left side.  The veteran reportedly complained of a 
shooting pain down the outer part of the crual area on the 
left leg during range of motion testing, and he complained of 
significant difficulty with bearing weight on the left leg.  
There was no evidence of circumduction or flexor extension 
weakness upon walking, but the veteran did present with a 
mild limp that he described as secondary to his left-sided 
pain.  The pertinent diagnosis was old left crual lacerating 
lesions.  In terms of a prognosis, the examiner noted that, 
while the veteran referred to some mild increase in the hypo-
hyperthesias in his left leg, there was no clinical evidence 
of motor dysfunction, atrophy, hypo or hyperreflexia, or 
autonomic changes that would explain his symptomatology.  

The veteran's August 1996 VA orthopedic examination revealed 
that, when sitting in a chair, he had his left leg flexed at 
about 45 degrees; however, when sitting on a table, he was 
able to flex and relax quite readily at 90 degrees.  Some 
generalized weakness was noted on the left side, but the 
examiner indicated that the veteran was not "trying hard."  
Range of motion testing of the left knee revealed motion from 
zero to 145 degrees.  The pertinent diagnosis was old 
lacerations of the left lateral thigh.  X-rays of the left 
knee revealed minor degenerative changes along the medial 
joint line.

A December 1996 VA treatment record indicates that the 
veteran complained of left knee pain, and x-rays were noted 
to show mild degenerative joint disease along the medial 
joint line.  

An August 1997 emergency room report from St. Vincent 
Hospital in Green Bay, Wisconsin, indicates that the veteran 
complained of left knee pain and reported that he recalled a 
popping sensation during a recent VA examination.  The 
provisional diagnosis was of left knee pain.  The treating 
physician provided no information regarding etiology.

The claims file includes several medical records from James 
N. Grace, M.D., who treated the veteran for left knee pain 
following his August 1997 hospitalization.  An August 1997 
examination report indicates that the veteran gave a history 
of a left knee injury during a VA examination.  Dr. Grace 
provided no opinion as to whether there was a relationship 
between the veteran's current disability and his reported 
injury.  The impression was of a possible small tear of the 
vastus medialis obliques.  He noted that the veteran did not 
have a cartilage tear.  

In July 1998, Dr. Grace performed a left knee arthroscopy on 
the veteran, with debridement of the patellar femoral 
compartment and medial gutter and a partial medial 
meniscectomy.  The procedure followed a June 1998 magnetic 
resonance imaging study (MRI) that suggested a tear of the 
posterior aspect of the medial meniscus, with a probable 
meniscal cyst.  Additionally, in a July 1998 letter to the 
veteran, Dr. Grace noted that "it does appear that the 
examination that was performed at the VA approximately two 
years ago was the primary source of your torn medical 
meniscus."  In a December 1998 statement, Dr. Grace 
indicated that the veteran "apparently had his knee injured 
while getting an exam at a VA hospital."  

In June 1999, a VA doctor reviewed the veteran's claims file 
for the purpose of determining the nature and etiology of his 
current left knee disorder.  This doctor indicated that, at 
the time of the August 1996 VA examinations, the veteran had 
findings consistent with chondromalacia and some medical 
degenerative arthritis, as confirmed by x-rays.  Also, this 
doctor made reference to the veteran's subsequent treatment 
at St. Vincent Hospital and by Dr. Grace.  However, the VA 
doctor found that the veteran's cartilage tear, which Dr. 
Grace had opined was possibly related to a VA examination, 
was associated with his degenerative arthritis of the knee 
and that "no significant alteration" occurred during the 
orthopedic examination.  The VA doctor noted that it was 
"impossible" to produce a cartilage tear during a routine 
orthopedic examination.  In conclusion, the physician opined 
that there was no association between the veteran's VA 
examination and the cartilage tear in his left knee.

In this case, the veteran's contentions are supported by Dr. 
Grace's opinion, as this doctor indicated that the veteran's 
medial meniscus tear apparently resulted from a VA 
examination.  There is no indication from the record, 
however, that Dr. Grace reviewed the August 1996 VA 
examination reports or the remainder of the veteran's claims 
file in reaching this opinion and he did not provide any 
medical rationale for his conclusion.  Rather, it appears 
that this opinion was based on the history reported by the 
veteran.  

By contrast, the VA doctor who provided an opinion on this 
matter in June 1999 had reviewed the veteran's claims file, 
including the relevant examination reports, and he concluded 
that no relationship existed between a current left knee 
disability and the noted VA examinations.  Significantly, 
this doctor stated that a routine orthopedic examination 
would not be sufficient to result in a cartilage tear.  He 
noted no evidence of any significant alteration from review 
of the examination report and accounted for the cartilage 
tear with the clear diagnosis of degenerative arthritis in 
the knee.  He observed that Dr. Grace reported in August 1997 
that the veteran did not have a cartilage tear and the 
disorder was not shown until an arthroscopy in 1998.  Because 
the VA doctor's opinion is based upon review of the  
veteran's medical records, rather than merely his reported 
history, and is supported by medical rationale, the Board 
finds his opinion to be of substantially greater probative 
value than the opinion offered by Dr. Grace.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence"). 

As such, the Board finds that the medical evidence of record, 
taken as a whole, does not support the veteran's contention 
that he incurred additional disability as a result of a VA 
examination.  The Board has considered the veteran's lay 
opinion in reaching a determination on this claim, but the 
veteran has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Overall, the Board concludes that the 
preponderance of this evidence is against the veteran's claim 
of entitlement under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for additional left knee disability as a result of a VA 
examination, and this claim must be denied.  

In reaching its conclusion in this case, the Board recognizes 
that under both 38 U.S.C.A. § 5107(b) (West 1991) and the 
revised version of this statute set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, because the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).







ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for a left knee disability as 
a result of a VA examination conducted in August 1996 is 
denied.



		
	CHARLES E. HOGEBOOM	
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 3 -


- 1 -


